IN THE SUPREME COURT OF THE STATE OF DELAWARE

STEPHEN J. STINSMAN, §
§ No. 578, 2014
Defendant Below- §
Appellant, § Court Below: Superior Court
§ of the State of Delaware in and
v. § for New Castle County
§
STATE OF DELAWARE, § No. 1209020601
§
Plaintiff Below- §
Appellee. §

Submitted: August 26, 2015
Decided: September 9, 2015

Before HOLLAND, VALIHURA, and VAUGHN, Justices.
0 R D E R

On this 9‘h day of September 2015, it appears to the Court that:

(1) Defendant-below/Appellant Stephen J. Stinsman appeals from a Superior
Court jury verdict ﬁnding him guilty of Driving Under the Inﬂuence (“DUI”).l
Stinsman raises two claims on appeal. First, Stinsman argues that the trial court erred
in admitting testimony from police regarding statements obtained from him absent
Miranda warnings. Second, Stinsman argues that the trial court erred in admitting
this testimony because it was unfairly prejudicial.2 We ﬁnd no merit to Stinsman’s

appeal and afﬁrm.

'2] Del. C. §4177(a).
2 Stinsman either stipulated or conceded to all other charges brought against him.

(2) On September 28, 2012, at around 10:00 am, Stinsman was driving with
his dog over the Delaware Memorial Bridge. As he approached the toll plaza, he
struck another vehicle in the rear. Stinsman claimed that his money fell to the floor
and he leaned over to retrieve it. As he returned upright, his dog blocked his view,
causing him to hit the other vehicle.

(3) Shortly after the impact, Corporal Eric Roberts of the Delaware River and
Bay Authority Police Department responded to the scene. While investigating,
Corporal Roberts noticed that Stinsman was (1) slurring his speech, (2) not following
directions;3 (3) off balance and staggering; and (4) shaking. At the crash scene,
Corporal Roberts obtained two forms of identification from Stinsman: a New Jersey
identiﬁcation card for “Stephen J. Stinsman” and a New Jersey driver’s license for
“Henry J. Stinsman, Jr.” Both forms of identiﬁcation had Stinsman’s picture.4
Shortly thereafter, Corporal Roberts’ colleague, Officer Peyto, placed Stinsman under
arrest for DUI and transported him to the police station immediately adjacent to the
toll plaza.

(4) Once Stinsman arrived at the police station, Corporal Roberts began

3 According to Corporal Roberts, Stinsman exited his vehicle despite instructions to the contrary and
had difﬁculty following instructions when asked for his driver’s license.

4 Stinsman concedes that he possessed a driver’s license bearing his picture but with his brother’s
biographical information.

Is.)

trial counsel. The result was a simple error on the part of the witness. Accordingly,
we do not find that any prosecutorial misconduct occurred.

(20) Even if we were to ﬁnd the prosecutor’s question to have been
inappropriate, Stinsman would not prevail on the remaining steps of the plain error
analysis. The trial judge found previous references to Stinsman’s deceased brother
to be materially insignificant. We fail to see how this passing reference somehow
cast doubt on the integrity of the trial process or created “manifest injustice.”44 Thus,
Stinsman’s second claim lacks merit.

NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior
Court is AFFIRMED.

BY 31‘1-IE COURT:

i—._,



4“ See Baker, 906 A.2d at 150.

asking him, “[W]ho are you, are you Henry or Stephen?”5 Stinsman initially
identiﬁed himself as Henry, but then went back and forth, identifying himself as
Henry or Stephen. Stinsman eventually admitted that he was Stephen and that he
used his deceased brother’s birth certiﬁcate to obtain a false driver’s license.
Corporal Roberts then asked him to ﬁll out a pedigree sheet “[a]nd that’s as far as

[the] questioning went about his identity.”6

Stinsman was ultimately indicted on ﬁve
separate offenses, including DUI.

(5) On December 17, 2013, ajury trial commenced as to the charge of DUI.
While presenting its case, the State presented information on how Stinsman used his
deceased brother’s identity to obtain a false driver’s license. Although Stinsman did
not object during the State’s opening statement, he did object to Corporal Roberts’
testimony regarding his admission on the grounds that the information was obtained
in violation of his Fifth Amendment rights. Following this objection, the trial judge
conducted a brief hearing outside of the jury’s presence. The State argued that
pedigree information, such as a detainee’s identity, is exempt from Miranda. The

trial court ruled that Stinsman’s admissions regarding his identity were “consistent

with Title 11, Section 1902 and . . . not violative of the Fifth Amendment right

5 Appellant’s Op. Br. App. at 22.
6 Appellant’s Op. Br. App. at 22.

against self-incrimination.”

(6) Stinsman next argued that information concerning his method of obtaining
the false license (impersonating his deceased brother) was unfairly prejudicial under
Rule 403 of the Delaware Rules of Evidence. He argued that it was not necessary in
reaching a disposition in the case and “just show[ed] another layer of deviousness.”8
The State did not oppose Stinsman’s objection. The trial court ruled that “it [was]
unnecessarily prejudicial at this stage of the proceeding to dwell on or have further
testimony on the issue that [Stinsman’s] brother is deceased,” but any statements up
to that point in time were so minimal that they did not require a curative instruction.9
Both the court and Stinsman’s trial counsel expressly permitted the State to inquire
into the issue, so long as there was no reference to Stinsman’s brother as “dead” or
“deceased.”

(7) After the trial court’s rulings, and after the jury was brought back into the
court room, the following exchange occurred between the State and Corporal Roberts:

Q: Generally speaking, did [Stinsman] have an explanation as to

how he came to be in possession of two identifications with the
same picture on them?

A: Yes.

7 Appellant’s Op. Br. App. at 24.
3 Appellant’s Op. Br. App. at 25.
9 Appellant’s Op. Br. App. at 26.

Q: And generally speaking, what was his -- what did he say?
A: [Stinsman] said he used his brother’s birth certiﬁcate. He said
that his brother was dead and he used his brother’s birth
certiﬁcate to get a driver’s license in his brother’s name as well
as register his car.10
(8) Stinsman did not object to the State’s questions or Corporal Roberts’
answers. No other reference to Stinsman’s brother being deceased was made during
trial. The jury returned a guilty verdict and Stinsman was convicted of all charges.
(9) On December 26, 2013, Stinsman ﬁled a motion for a new trial. He argued
that the State introduced testimony obtained in violation of his Fifth Amendment
rights. He further argued that “the effect of [the] statements caused prejudice with
regard to [the DUI] charge . . . .”“ The trial court denied Stinsman’s motion.12 This
appeal followed.
(10) Stinsman ﬁrst argues that the trial court erred by allowing testimony
regarding his admission to Corporal Roberts because it was obtained while he was
under arrest and before being advised of his Miranda rights, which violated his Fifth

Amendment rights.

(1 1) This Court reviews a trial court’s decision to admit or exclude evidence

 

'0 Appellant’s 0p. Br. App. at 27.

" Appellant’s Op. Br. App. at 46.

'2 The court held that Stinsman’s admissions regarding his identity were admissible pursuant to I 1
Del. C. § 1902. The court further held that Stinsman had not demonstrated that the testimony
complained of caused any prejudice.

for abuse of discretion.'3 Any claim that the trial judge erred in applying the law is
reviewed de novo.'4

(12) Law enforcement ofﬁcers must advise a person in custody of his Miranda
rights prior to interrogation about “matters that may tend to incriminate him.”'5 There
is, however, “an exception to Miranda for booking-type information.” '6 Pedigree
information, such as names and dates of birth, “falls within the ambit of booking-type

information.”” Pedigree information, thus, is “a recognized exception to Miranda,

even though [it] also further[s] the police’s investigation?”

(13) In Quintero v. State, the defendant, a 28 year-old man, was having a

lol9

sexual relationship with a 15 year-old gir After the defendant was arrested for

rape, a police ofﬁcer requested pedigree information from him, including his date of
birth.20 At trial, the defendant objected when the State tried to introduce this
information on the basis that the defendant had not been given Miranda warnings

prior to pedigree questioning.” The trial court overruled the defendant’s objection

'3 Spencer v. Wal-Mart Stores 5., LP, 930 A.2d 881, 886 (Del. 2007).

'4 Miller v. Stale Farm Mm. Auto. Ins. Co., 993 A.2d 1049, 1053 (Del. 2010).

'5 Lanny v. State, 260 A.2d 907, 908 n.* (Del. 1969) (citing Miranda v. Arizona, 384 US. 436
(1966)).

'6 Herring v. State, 2006 WL 3062899, at *2 (Del. Oct. 30, 2006).

I7 

I8 

'9 Qllimero v. State, 2007 WL 2827680, at *l (Del. Oct. 1, 2007).

20 

2| 

and noted that case law indicated that pedigree information was outside the scope of
Miranda.22 On appeal, the defendant argued that the ofﬁcer should not have been
able to testify about the defendant’s date of birth because it was an essential element
of the offense and was obtained without giving defendant a Miranda waming.” This
Court held that such questioning “falls squarely within the booking exception to
Miranda.”24 This Court stated that “asking [defendant] for his date of birth is the type
of booking question reasonably designed to ensure that the ofﬁcer had arrested the
correct individual?” This Court further held that “the only rational conclusion on
these facts is that the police ofﬁcer asked the question as a matter of routine.”26
(14) This Court issued a similar ruling in Herring v. State.” The defendant in
Herring ﬁled a motion to suppress evidence obtained from his residence on the basis
that he divulged his address while under arrest and prior to receiving Miranda
warnings.28 The trial court denied the defendant’s motion.29 On appeal, we found the

questioning at issue was “normally and reasonably related to police administrative

22 

23 Quintero, 2007 WL 2827680, at *2.

24 

25 

26 

27 Herring v. State, 2006 WL 3062899, at *2 (Del. Oct. 30, 2006).
2“ Id. at *1.

29 

concerns attendant to arrest and custody?” We held that this inquiry fell within the
exception to Miranda “even though [it] also furthered the police’s investigation.”31
(15) Our reasoning in Quintero and Herring is directly applicable to the case
at bar as Corporal Roberts’ inquiry into Stinsman’s identity was within the booking
procedure exception to Miranda. Stinsman was under arrest for DUI, but the ofﬁcers
did not know his true identity. Corporal Roberts’ questioning, which was
accompanied by a pedigree sheet, was a normal and reasonable procedure related to
processing Stinsman once placed in custody. It is true that this information aided the
police’s investigation, but that information was not necessary to determine that
Stinsman possessed a false identiﬁcation. Stinsman had two identiﬁcation cards with
his picture but different biographical descriptionsc”2 There are no facts that move
Corporal Roberts’ inquiry out of the booking procedure exception.33 Accordingly,
Miranda did not apply and Stinsman’s Fifth Amendment rights were not violated.

(l6) Stinsman next argues that the testimony regarding how he obtained the

false license was unfairly prejudicial. He further contends that the State disregarded

30 Id. at *2.

3‘ Herring, 2006 WL 3062899, at *2.

33 Stinsman concedes that possessing two inconsistent identiﬁcations is primafacie proof that he
possessed a false identiﬁcation.

3’ Stinsman claims that determining how he obtained the false identification was outside standard
booking procedure. Stinsman cannot, however, reconcile the fact that the uncontradicted testimony
in the record shows that Stinsman volunteered this information in response to Corporal Roberts’
attempts to conﬁrm his identity.

the trial court’s ruling when it elicited testimony on this issue.“

(17) Rule 403 of the Delaware Rules of Evidence states that relevant evidence
may be excluded “if its probative value is substantially outweighed by the danger of
unfair prejudice, confusion of the issues or misleading thejury, or by considerations
of undue delay, waste of time or needless presentation of cumulative evidence.”35

Deciding whether the probative value of the evidence is substantially outweighed by

unfair prejudice “falls particularly within the discretion of the trial judge.M6

(18) “[W]here defense counsel fails to raise any objection at trial to alleged

prosecutorial misconduct and the trialjudge fails to intervene sua sponte, we review

9337

claims of prosecutorial misconduct on appeal for plain error. We employ a

three-step analysis for plain error review.38 First, we review the record de novo to

L39

determine if there was prosecutorial misconduc “If we determine that no

misconduct occurred, our analysis ends.”‘10 If there was misconduct, we then apply

34 Stinsman does not speciﬁcally claim that prosecutorial misconduct occurred in his motion for a
new trial or on appeal. The State, however, believes Stinsman raised this claim in his opening brief.
35 D.R.E. 403.

36 Trowbridge v. State, 1996 WL 145788, at *2 (Del. Mar. 4, 1996) (quoting Lynch v. State, 588 A.2d
1138, 1141 (Del. 1991)).

37 Baker v. State, 906 A.2d 139, 151 (Del. 2006).

3“ 1d. at 150.

39 

40 

the Wainwright standard.“ If plain error is found under the Wainwright standard, we
will reverse the conviction.42 If plain error is not found, we then apply the Hunter
analysis to determine if there were repetitive errors that “cast doubt on the integrity
of the judicial process.”43
(19) We ﬁnd no prosecutorial misconduct based on the facts of this case. The
trial court did not rule that the State was prohibited from inquiring into how Stinsman
obtained the false driver’s license. The trial court merely stated that it was
unnecessary to discuss the fact that Stinsman’s brother was deceased. The prosecutor
then asked Corporal Roberts a very general question and he mentioned that
Stinsman’s brother was deceased in response. There was no speciﬁc prompt in the
State’s question that required Corporal Roberts to respond the way that he did. And
the State did not mention or elicit any other testimony for the remainder of the trial
regarding the fact that Stinsman’s brother was deceased. The prosecutor questioned
the witness in a way that was expressly permitted by the trial judge and Stinsman’s
Wder the Wainwright standard:
[T]he error complained of must be so clearly prejudicial to substantial rights
as to jeopardize the fairness and integrity of the triai process. Furthermore,
the doctrine of plain error is limited to material defects which are apparent on
the face of the record, which are basic, serious, and fundamental in their

character, and which clearly deprive an accused of a substantial right, or
which clearly show manifest injustice.

Id. (quoting Wainrigh! v. State, 504 A.2d 1096, 1100 (Del. 1986)).

42 

43 

10